Citation Nr: 0914933	
Decision Date: 04/21/09    Archive Date: 04/29/09

DOCKET NO.  07-18 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased initial rating for post-traumatic 
stress disorder (PTSD), which is currently assigned staged 
ratings of 30 percent prior to December 5, 2008 and 70 
percent from that date.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to 
August 1967.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a September 2006 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO).  This matter 
was remanded in September 2008.  A review of the record shows 
that the RO has complied with all remand instructions to the 
extent possible.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran testified at a hearing before the Board in June 
2008.  


FINDINGS OF FACT

1.  Prior to December 5, 2008, the veteran's PTSD was not 
productive of a disability picture which more nearly 
approximated occupation and social impairment with reduced 
reliability and productivity due to circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired abstract thinking.  

2.  From December 5, 2008, the veteran's PTSD is not 
productive of total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.   


CONCLUSION OF LAW

Ratings for PTSD in excess of 30 percent prior to December 5, 
2008, or in excess of 70 percent from that date, are not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.21, 4.126, 4.130, 
Diagnostic Code (Code) 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Before addressing the merits of the Veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2008) Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The notification obligation in this case was 
accomplished by way of a letter from the RO to the Veteran 
dated in May 2006.  The May 2006 letter also provided the 
appellant with notice of the types of evidence necessary to 
establish a disability rating and the type of evidence 
necessary to establish an effective date.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

The Board acknowledges a recent decision from the United 
States Court of Appeals for Veterans Claims (Court) that 
provided additional guidance on the content of the notice 
that is required under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) in claims involving increased compensation 
benefits.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  Vazquez-Flores, however, was limited to claims 
involving increased ratings, and is not applicable to claims, 
such as the one in this matter, involving an appeal of the 
initial rating assigned following a grant of service 
connection.  Moreover, the Court has held that in a claim for 
an increased initial evaluation after the claim for service 
connection has been substantiated and allowed, as is the 
situation in this case, further notice is not required.  
Goodwin v. Peake, 22 Vet. App. 128 (2008).   

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The evidence of record contains the Veteran's post-service 
private medical records and post-service VA medical records.  
The evidence of record also contains reports of VA 
examinations performed in September 2006 and September 2008.  
The examination reports obtained are thorough and contain 
sufficient information to decide the issue on appeal.  See 
Massey v. Brown, 7 Vet. App. 204 (1994).  The Veteran and his 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and have not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced him in the adjudication of his 
appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  
Therefore, the Board finds that duty to notify and duty to 
assist have been satisfied.  For all the foregoing reasons, 
the Board will proceed to the merits of the Veteran's appeal.  

Criteria & Analysis

A September 2006 rating decision granted service connection 
for PTSD and assigned a 30 percent disability rating 
effective April 28, 2006 under Diagnostic Code 9411.  A 
January 2009 rating decision subsequently assigned a 70 
percent disability rating effective December 5, 2008 under 
Diagnostic Code 9411.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  In order to 
evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).  Where, as in the instant case, 
the appeal arises from the original assignment of a 
disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  See also Hart v. 
Mansfield, 21 Vet. App. 505, 509 (2007).  In claims for 
increased ratings, "staged" ratings may be warranted if the 
claim involves the initial rating assigned with a grant of 
service connection.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  This appeal is from the initial rating assigned with 
the grant of service connection, and "staged" ratings are 
for consideration and have been assigned by the RO.  

PTSD is to be assigned a 30 percent rating where there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events). 

A 50 percent evaluation requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 

A 70 percent rating is assigned when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is assigned when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, length of remissions, and the veteran's capacity 
for adjustment during periods of remission.  38 C.F.R. 
§ 4.126(a).  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Id.  However, when evaluating the 
level of disability from a mental disorder, the rating agency 
will consider the extent of social impairment, but shall not 
assign an evaluation on the basis of social impairment.  38 
C.F.R. § 4.126(b).

It is not expected that all cases will show all the findings 
specified; however, findings sufficiently characteristic to 
identify the disease and the disability therefrom and 
coordination of rating with impairment of function will be 
expected in all instances.  38 C.F.R. § 4.21.

Prior to December 5, 2008

The Veteran underwent a VA examination in September 2006.  He 
reported depression, poor concentration, sleep disturbance, 
nightmares, guilt, and low self-esteem.  He stated that he 
was depressed around the times of his "anniversary dates" 
of traumatic events that occurred in Vietnam.  He reported 
that sleeping problems, low energy level, and a lack of 
enjoyment accompanied his depression.  He stated that he no 
longer had interest in hobbies that he used to enjoy.  He 
claimed that he would "really go down" about once per 
month.  He reported anxiety attacks, and stated that he 
startled easily if anyone dropped anything.  He stated that 
he had nightmares about combat situations from 2 to 8 times 
per month, noting that the exact frequency was hard to 
predict.  He reported thinking about events in Vietnam on a 
daily basis, with little things triggering those thoughts.  
He stated that his difficulty sleeping was caused by his mind 
racing.  He reported difficulty concentrating, with his mind 
drifting mostly when driving.  He stated that he avoided 
crowded situations and did not like coming into town.  He 
claimed that he was uncomfortable and did not enjoy shopping 
with his wife.  He denied any problems with anger.  

Upon mental status examination, the Veteran demonstrated 
appropriate grooming and hygiene.  Speech was clear with a 
good ability to express himself.  Affect was calm, although 
mood seemed depressed at times.  Orientation was appropriate 
and thinking was spontaneous, logical, productive, and well 
organized.  Thought content was notable for preoccupation 
with events that occurred in Vietnam.  Relationships with 
others seemed fair in quality and medium in frequency of 
contact.  The Veteran had a hard time with crowds or 
strangers, and preferred to be by himself.  Concentration was 
adequate, and reasoning skills indicated the capacity for 
abstract thinking.  Intellectual functioning was estimated to 
be in the average range.  Judgment and decisions were 
occasionally affected by his depression, leading to 
isolation.  

The examiner diagnosed chronic PTSD.  The examiner noted that 
the Veteran's PTSD was manifested by nightmares, diminished 
interest in normal activities, detachment from others, 
restricted affect, sleep disturbance, concentration problems, 
hypervigilance, and an exaggerated startle response.  
Problems occurred several times weekly and were chronic in 
duration.  Intensity was mild to moderate, with impaired 
social relationships and mood.  Marital functioning, 
occupational functioning, and ability to complete daily 
living tasks were adequate.  Judgment was only minimally 
affected.  

Although the September 2006 VA examination reflects that, 
prior to December 5, 2008, the Veteran had restricted affect, 
occasional depressed mood, impaired judgment, and a mild to 
moderate degree of impairment in adaptation and interaction 
in social functioning, the examination report did not show 
that other symptoms of the veteran's PTSD met or more nearly 
approximated the criteria for a 50 percent schedular rating.  
For example, the VA examiner noted that the Veteran's speech 
was clear with a good ability to express himself, and 
thinking was spontaneous, logical, productive, and well 
organized.  

From December 5, 2008

The Veteran underwent another VA examination on December 5, 
2008.  He reported problems with depression, suicidal 
thoughts, poor concentration, sleep disturbance, nightmares, 
guilt, irritability, panic, and low self-esteem.  He stated 
that concentration problems caused much difficulty doing 
work.  He reported that he forgot why he did things and that 
he had to get help from others to do things that he used to 
know how to do.  He stated that he took some time off "to 
get myself together."  He stated that he would have had more 
difficulty at work except that his supervisor was "very 
understanding."  He reported problems concentrating at home, 
and stated that he forgot what his wife told him to do and 
had to write it down.  He stated that he did not want to be 
around anyone, including friends, when he was depressed.  He 
claimed that he was depressed 60 percent of the time.  He 
reported suicidal thoughts, although he denied suicidal 
intent.  He stated that he had nightmares about combat 
experiences about once per week.  He reported that therapy 
helped to limit panic attacks to about once per month.  He 
stated that he avoided crowded situations, parties, and 
social "mingling."  He claimed that he did not go shopping 
and did not like having people close behind him, whether he 
was standing or driving.  

Upon mental status examination, the Veteran's speech was 
clear with a good ability to express himself.  Affect was 
nervous, and overall mood seemed anxious.  Orientation was 
appropriate, and thinking was spontaneous, logical, and 
productive.  Thought content was notable for preoccupation 
with events that occurred in Vietnam and with his worries 
about his concentration.  Relationships with others seemed 
fair but with a low frequency of contact and a preference for 
being alone.  The Veteran was able to remember 6 digits 
forward and 5 digits backward.  He could remember four of the 
last four Presidents.  He was aware of three current stories 
in the news with good detail recall.  Reasoning skills 
indicated the capacity for abstract thinking, with an 
estimated intellectual functioning level in the average 
range.  Judgment was diminished by the Veteran's depression 
leading to isolation.  

The examiner continued the diagnosis of chronic PTSD.  The 
examiner noted that the Veteran's PTSD continued to be 
manifested by intrusive memories, nightmares, diminished 
interest in normal activities, detachment from others, 
restricted affect, sleep disturbance, anger outbursts, 
concentration problems, and hyper-vigilance.  The problems 
occurred on a daily basis and were chronic in duration.  The 
examiner noted that the current intensity was moderate with 
impaired social relationships, occupational functioning, 
judgment, mood, and range of activities.  

After considering the totality of the evidence in this case, 
it is clear that, from December 5, 2008, the Veteran suffers 
significant PTSD impairment, and the Veteran has already been 
assigned a 70 percent rating from December 5, 2008 in 
recognition of such impairment.  However, the regulatory 
criteria for a 100 percent rating have not been met. 

The Veteran has not been noted to have symptoms such as 
impairment of thought processes or communication, delusions, 
hallucinations, grossly inappropriate behavior, persistent 
danger of hurting himself or others, intermittent inability 
to perform activities of daily living, disorientation, or 
memory loss for the names of his close relatives, his own 
occupation, or his own name.  For example, upon VA 
examination in December 2008, the examiner noted that the 
Veteran's thinking was spontaneous, logical, and productive.  
Although the PTSD has certainly resulted in moderate 
occupational and social impairment, the impairment is not due 
to the types of symptoms listed among the criteria for a 100 
percent schedular rating.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  The Veteran has not been hospitalized 
for his PTSD.  The effect of his PTSD on his ability to hold 
employment appears to be contemplated by the currently 
assigned 30 percent rating prior to December 5, 2008, and 70 
percent rating from December 5, 2008.  Therefore, the Board 
finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A rating in excess of 30 percent for PTSD prior to April 28, 
2006, and a rating in excess of 70 percent for PTSD from that 
date are denied.


____________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


